PRITCHARD, Circuit Judge.
The above-entitled cause was decided at the November term, 1915, of this court, the court holding that the defendant in error, under the circumstances, was not entitled to recover. A petition for rehearing was presented December 25, 1915, and the case was reargued at this term.
Having fully discussed the question as to whether the injury of the defendant in error was due in whole or in part to the negligence of a fellow servant, in the opinion heretofore announced, we do not now deem it necessary to enter into a further discussion of that phase of the case. After a careful consideration of the contention of counsel for defendant in error, as well as the authorities cited, we think that the decision of this court in the first instance was correct.
Therefore we adhere to our former opinion, reversing the lower court.